Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Page 12, Para. 2-3, and Page 13, Para. 1 of Applicant Remarks filed on 8/12/2022 have been fully considered but they are not persuasive. 
Applicant’s amendments to the drawings are accepted.  However, Applicant has not made the appropriate amendments to the specification to overcome all of the objections.  Additionally, Applicant’s claim amendments do not overcome the 112 rejections.

Regarding Applicant’s arguments on Page 13, Para. 1, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  That is, Applicant has not pointed out why the amended claims overcome the prior art that is cited. Please see the new rejection below.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract should be on one page.

Specification
1) The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
2) 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Applicant is encouraged to insert page numbers in the specification for clarity.
Beginning with Para. 00100, the Para should be changed to Para. “0100”, Para. 00101 should be “0101”, and so on until Para. 00315.    
Applicant should point to the actual figures where the described reference numbers are located for clarity.  For instance, which Fig. includes the references numbers 123, 124 in Para. 0067.  Which of the figures is Para. 0113-0114; 0126 referring to?  The entire specification needs to be addressed.
Are the Pods (200) mentioned in Para. 0074 the same as the “Storage Device” in the claims?  This needs to be clarified.  Which of the recited elements in the specification are the “one or more computing devices” as claimed?
Para. 0120: “The said human delivery person” should be “The human delivery person”.
3) In the previous Action, Applicant was encouraged to check for the presence of all possible minor errors.  However, there remain numerous errors in the specification and the drawings which require clarification.  
4) The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Relative to claim 38, the mobile device measuring the first linear translation distance of the second representation from the first representation is not clearly described.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  

Relative to claim 21, there are several errors with grammar that require clarification.  For instance, Applicant needs to change, “at least a” to “at least one” for clarity.  The phrase, “at least a” is unclear and needs to be corrected in every instance in all claims.  
In lines 3-4, are both the electronic lock and electro-mechanical system included, or just one or the other?
In line 3, the phrase, “the a Storage Device communicatively enabled with an electronic lock and an electro-mechanical system”, is unclear.  What does “the a Storage Device communicatively enabled with an electronic lock and an electro-mechanical system”, mean?    
In line 2, the term “Storage Device” is unclear.  Which feature in the specification is the Storage Device?  It appears that the Storage Device correlates to the “Pod, 200” in the specification.  
In line 7, what does “one or more computing devices associated with the at least a Pickup/Delivery Agent” mean?  The one or more computing devices is not clear in the specification.  Does Applicant mean that the computing devices are “coupled to”, “communicatively coupled to”, or “connected to the Pickup/Delivery Agent”?  Are the one or more computing devices associated with the Pickup/Delivery Agent different from or the same as the one or more computing devices associated with the Storage Device?  It appears that the computing devices associated with the Pickup/Delivery Agent are distinct from the computing devices associated with the Storage Device.
How does the Pickup/Delivery Agent contact the identified Storage Device in line 10?  

The following is an example as understood by the Examiner.  However, Applicant is encouraged to make changes as necessary.  Relative to claim 21, does Applicant mean: 
“A computer implemented system to automate the pickup and delivery of packages comprising: 
at least one Pickup/Delivery Agent and at least one Storage Device, the at least one Storage Device includes: at least one electronic lock, and at least one electro-mechanical system;
the at least one Storage Device, and the at least one Pickup/Delivery Agent are communicatively coupled via at least one network;
the computer-implemented system further comprising:
one or more computing devices associated with the at least one Pickup/Delivery Agent, the first one or more computing devices are configured to receive a first Message identifying the at least one Storage Device;
another one or more computing devices associated with the at least at least one Storage Device, the another one or more computing devices are further configured to receive a second Message identifying the at least one Pickup/Delivery Agent; and
the at least one Pickup/Delivery Agent is configured to contact the identified at least one Storage Device to electronically operate the at least a Storage Device.”? 

Relative to claim 22, there are several issues with grammar making the claim unclear.  Is Applicant referring to the at least one Pickup/Delivery Agent in claim 21, or one of the at least one Pickup Delivery Agents?  What “information” is Applicant referring to in line 18.  Is Applicant referring to information included in the request?  Several elements need to be clarified.  Does Applicant mean: 
“further comprising at least one of a package pickup and a package delivery, wherein at least one of: a sender, a recipient, or a third-party logistics provider initiates a request for the at least one Pickup/Delivery Agent; 
the request for the at least one Pickup/Delivery Agent comprising information that includes at least one of: 
a pickup address, pickup instructions, a delivery address, delivery instructions, a pickup/delivery payment, a usage period, a usage right, and a choice of Pickup/Delivery Agent, 
wherein the at least one Pickup/Delivery Agent comprises at least one of: an unmanned vehicle, or a human delivery agent, and 
the request results in the at least one Pickup/Delivery Agent being dispatched to a pickup/delivery address using the included request information, and 
the request is fulfilled by at least one of: 
an automatic selection of the at least one Pickup/Delivery Agent, and an owner of the at least one Pickup/Delivery Agent selecting the request.”?

Relative to claim 24, the phrase, “and via at least one network, and the Server is configured to compute and communicate at least one of the messages to the Storage Device…”, is unclear.

Relative to claim 25, lines 4-13 are unclear and need revision.  Does Applicant mean: “wherein the Storage Device performs at least one of: sending an acknowledgement message, an acknowledgement action to the at least one Pickup/Delivery Agent, and 
wherein, in response to the Storage Device being contacted by the Pickup/Delivery Agent, when an acknowledgement message is not received, or when an acknowledgement action is not detected by Pickup/Delivery Agent within a time period, the Pickup/Delivery Agent uses at least one second protocol to contact the at least one Storage Device to reattempt operating the a Storage Device; 
the a time period being at least one of: 
a time period stored by the at least one Pickup/Delivery Agent, 
a time period determined by the at least one Pickup/Delivery Agent, 
a time period stored in a Server, and 
a time period determined by a Server.”?

Relative to claim 31, “the a phone call” is unclear since the “phone call” is only included as an alternative feature. The phone call is not a necessary feature of claim 30.

Claim 31 recites the limitation "the a phone call" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 
Relative to claim 36, does Applicant mean: 
A computer implemented system to automate the pickup and delivery of packages, the computer implemented system comprising at least one stationary device displaying at least one of:
a label, a display, and a graphic, as a first pattern,
at least one mobile device including a camera capable of recording the a first pattern, the a mobile device is capable of at least partially circumnavigating the a stationary device,
data storage on the a mobile device comprising a first representation of the first pattern, and
a computing application of the a mobile device capable of converting the first pattern into a second representation of the first pattern,
wherein the at least one mobile device:
circumnavigates at least a portion of the stationary device,
captures at least an image of the first pattern,
converts the first pattern into a second representation of the first pattern,
matches the first and second representations of the first pattern, and
and when the representation match, the at least one stationary device is uniquely identified.

Relative to claim 38, several features are unclear.  In line 2, the phrase, “the mobile device further measures the linear translation distance of the a second representation from the a first representation as a difference”, is unclear.  Measuring a linear translation distance of the second representation is not clearly described in the specification.  
In lines 3-6, “the a mobile device further changes its position in such a manner that after the change of position, the a mobile device creates another second representation of the a first pattern and the difference is reduced” is also unclear.  It is not clear where this limitation is supported in the specification.  
Relative to claim 38, does Applicant mean: “wherein when the first and second representations of the first pattern match, the at least one mobile device further measures a linear translation distance of the second representation from the first representation to determine the difference between the linear translation distance of the second representation from the first representation; and 
the at least one mobile device further changes its position in such a manner that after a change of position, the at least one mobile device creates another second representation of the first pattern, and when the at least one mobile device creates the another second representation of the first pattern, the difference between the linear translation distance of the second representation from the first representation is reduced.”?
Applicant must carefully review and revise each of the claims to address idiomatic and grammatical errors.
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-37, and 39-40 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay et al (US PG. Pub. 2017/0073085).  Relative to claims 36-37, Tremblay discloses:
(claim 36) a computer implemented system to automate the pickup and delivery of packages, the computer implemented system comprising at least a stationary device (see “box”)(Fig. 2) displaying at least one of: 
a label (“coded image” or box ID; Para. 0038; 0066), a display, and a graphic (for instance, lights on flaps, 109, which serve as an optical guide) as a first pattern (the box ID, coded image like QR code, or lights may provide a first pattern),
a mobile device (“drone”)(Para. 0038) comprising a camera (“optical sensor or camera”; Para. 0038) capable of recording the first pattern (Para. 0037-0038), the mobile device (“drone”) is capable of partially circumnavigating the stationary device (“box”)(circumnavigating the stationary device is inherently included as the drone flies to the box to delivery package, Para. 0040), 
a data storage on the mobile device (“drone”) comprising a first representation of the first pattern (inherently included to identify the box, Para. 0040-0041), and
a computing application (inherently included in “computer”, 101)(Fig. 3) of the mobile device (“drone”) capable of converting the first pattern into a second representation of the first pattern (Para. 0041, system exchanges information using wireless communication, internet, RF transceivers, wireless transceivers, cellular, and common global network, and compares information; Para. 0040-0041),
the mobile device (“drone”): circumnavigates one portion of the stationary device (box)(Fig. 2)(inherently included with drone delivery; Para. 0004),  
captures at least one image of the first pattern (Para. 0038), 
converts the first pattern into a second representation of the first pattern (inherently included, information is captured, converted, and exchanged; Para. 0038; 0042), 
matches the first and second representations of the first pattern (Para. 0042), and when the representation match, thereby uniquely identifies the stationary device (Para. 0038; 0040; 0042); 
(claim 37) when the patterns match, the mobile device (“drone”) performing at least one of: 
delivering a package to said stationary device (box)(Para. 0042; 0044); 
picking up a package from said stationary device; 
sending commands to electro-mechanical devices in said stationary device (“box”)(Para. 0042); and 
when the patterns do not match, the mobile device (“drone”) not performing subsequent operations with respect to the stationary device (“box”)(Para. 0042-0043, if wrong box, drone moves on).

Relative to claims 39-40, the disclosure of Tremblay includes: 
(claim 39) a computer implemented system to automate the pickup and delivery of packages, the computer implemented system comprising a first device (“box”)(Fig. 2) capable of identifying itself to a second device (“drone”)(Para. 0038), the first device (“box”) using as unique identification at least one of: 
an image (“box ID”, or “coded image”; Para. 0038), 
a plurality of alphanumeric characters (“box ID”, or “coded image”; Para. 0038), 
a symbol (“box ID”, or “coded image”; Para. 0038), and 
a plurality of symbols stored as data on the first device (“box”)(see “box ID”, or “coded image”; Para. 0038; 0066) and displayed one at least one of: 
an engraving, 
a static image (see coded image, Para. 0038; 0066), 
a text display (Para. 0038; 0066), 
an electronic display (Para. 0042), and 
an electronically enabled sequence of signals wherein said second device (“drone”) obtains a record of said identification displayed on first device (“box”) and matches the record against data stored in the second device (“drone”)(Para. 0041-0042), and when matched uniquely identifies first device (“box”)(Para. 0041-0042; 0066- claim 13); and 
(claim 40) the data stored in the second device (“drone”) is at least one of: 
an image (Para. 0038-0039), 
a plurality of alphanumeric characters (Para. 0038-0039), 
a symbol (Para. 0038-0039), and 
a plurality of symbols (Para. 0038-0039), 
an algorithm (inherently included in controlling the box and the drone, and Para. 0031; 0038-0039; 0041), 
a network identity (Para. 0041-0042), 
a set of instructions (Para. 0047-0053), and 
a set of stored variable data used jointly and severally to create a unique data structure and the second device (“drone”) converts at least the identification of first device (“box”) into a format matching said data structure and matches it against identification displayed on first device (“box”)(Para. 0038; 0042; 0052; 0055).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24, 27, 29-30, 32, and 34 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natarajan et al (US PG. Pub. 2017/0147975).  Relative to claims 21-22, 24, 27, 29-30, 32, and 34, Natarajan discloses: 
(claim 21) a computer implemented system (Fig. 1) to automate the pickup and delivery of packages (13)(Fig. 1)(Para. 0031) comprising: 
at least a Pickup/Delivery Agent (12)(Fig. 1) and at least a Storage Device (18)(Fig. 1)(Para. 0031), the a Storage Device communicatively enabled with an electronic lock (“autolocker” includes control mechanism, 23, for opening and closing a door)(Fig. 2) and an electro-mechanical system (“control robotics, and other mechanical devices”)(Para. 0034); 
the at least a Storage Device (18) and the at least a Pickup/Delivery Agent (12) are communicatively coupled via a network (see “communications network”)(end of Para. 0051),  
one or more computing devices (included in delivery management system, 20)(Fig. 1-2) associated with the Pickup/Delivery Agent (12), are configured to receive a first a message identifying the at least a Storage Device (12)(Para. 0057, signals are sent to and from the UAV 12, and the delivery box, 18, to each other verify the identities of the UAV and the delivery box, 18)(Para. 0057), and 
one or more computing devices (included in Ref. 20) associated with the at least a Storage Device (18), are configured to receive a second Message identifying the at least a Pickup/Delivery Agent (12)(Para. 0051); and 
the at least a Pickup/Delivery Agent (12) is configured to contact the identified at least a Storage Device (18) to electronically operate the Storage Device (Para. 0051);
(claim 22) at least one of a package pickup and a package delivery where at least one of: 
a sender (11)(Fig. 1)(Para. 0033), 
a recipient (buyer, or destination address such as a home, 21)(Para. 0033), and
a third-party logistics provider (retail supply chain that participate in transportation of payload items; Para. 0033) that initiates a request for a Pickup/Delivery Agent (12)(Para. 0061), the request including at least one of: 
a pickup address (Para. 0061, included in delivery details), 
pickup instructions (Para. 0061), 
a delivery address (“destination address”; Para. 0061), 
delivery instructions (Para. 0061), 
a pickup/delivery payment (Para. 0069), 
at least a usage period (Para. 0047), 
at least a usage right (Para. 0047), and 
a choice of Pickup/Delivery Agent (see delivery details, destination address, etc. Para. 0061-0062), the latter comprising at least one of: 
an unmanned vehicle (12), and a human delivery agent; 
the request results in a Pickup/Delivery Agent being dispatched to pickup/delivery address (see “destination address”) using included information (Para. 0061), and 
the request is fulfilled by at least one of: an automatic selection of a Pickup/Delivery Agent (12), and an owner of a Pickup/Delivery Agent selecting said request (Para. 0061; 0076);
(claim 24) a Server (“server”)(Para. 0043) communicatively coupled to at least one of: the Storage Device (18), the Pickup/Delivery Agent (12), and 
via at least one network (“network”), and the Server (“server”) is configured to compute and communicate at least one of the messages to the Storage Device (18) or to the Pickup/Delivery Agent (12).  (Para. 0043; 0051);
(claim 27) the Pickup/Delivery Agent (12) is at least one of: 
a Human Agent, an Unmanned Vehicle (12)(Para. 0031), and a Manned Vehicle (Para. 0031);
(claim 29) when the message is recognized by the receiving a Storage Device (18) as originating from the Pickup/Delivery Agent (12), a default action is carried out (Para. 0051, signal sent to open and optionally unlock the delivery box, 18);
(claim 30) at least one of the contacting and the transmission of messages comprises at least one of: 
an SMS (Para. 0047),
a phone call,
an email (Para. 0047),
a message using any messaging application (Para. 0047), 
a signal using any protocol (Para 0034; 0051; 0057), and
and a file transfer (Para. 0034; 0055);
(claim 32) at least one of the first message and the second message includes at least one of: an identity of the Pickup/Delivery Agent (12)(Para. 0051), 
an identity of the Storage Device (18)(Para. 0039; 0055),  
a fingerprint, 
a voiceprint, 
a retinal scan, 
a photograph, 
a login (Para. 0046, see private or public key), 
a password (Para. 0046, see private or public key), and 
a unique signal that identifies at least one of the Pickup/Delivery Agent (12) and the Storage Device (18)(Para. 0039; 0051, see “beacon signals”); 
(claim 34) the Message identifying a Storage Device (18)(Fig. 1) also includes at least one of: 
a code that must be sent to the Storage Device (18) in order to unlock the Storage Device (18)(Para. 0071-0072);  
at least a time period during which the Pickup/Delivery Agent can unlock the Storage Device (Para. 0046); 
at least a flag signifying whether or not the Pickup/Delivery Agent can unlock the Storage Device more than once using the same code; and 
at least a flag signifying whether or not the Pickup/Delivery Agent can unlock the Storage Device more than once within the specified time period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan.  Relative to claim 25,  Natarajan discloses all claim limitations mentioned above, including: the Storage Device (18)(Fig. 1) performs at least one of: sending an acknowledgement message and an acknowledgement action to the Pickup/Delivery Agent (12) in response to being contacted by the Pickup/Delivery Agent (12)(Para. 0051, see for instance, notification of communication established between the UAV and the delivery box, 18).
Natarajan does not expressly disclose: when the an acknowledgement message is not received, or an acknowledgement action is not detected by Pickup/Delivery Agent within a time period, the Pickup/Delivery Agent uses at least a second protocol to contact the a Storage Device to reattempt operating the a Storage Device; the a time period being at least one of: a time period stored in the a Pickup/Delivery Agent, a time period determined by the a Pickup/Delivery Agent, a time period stored in a Server, and a time period determined by a Server.
Natarajan suggests: when the an acknowledgement message is not received, or an acknowledgement action is not detected by Pickup/Delivery Agent within a time period, the Pickup/Delivery Agent uses at least a second protocol to contact the a Storage Device to reattempt operating the a Storage Device; the a time period being at least one of: a time period stored in the a Pickup/Delivery Agent, a time period determined by the a Pickup/Delivery Agent, a time period stored in a Server, and a time period determined by a Server, as an obvious matter of design choice.  
In Natarajan, the UAV (12) attempts to communicate with a destination delivery box, 18, as the UAV approaches the delivery box (18) to successfully deliver a package to the delivery box (18).  If the delivery box (18) is not responding to the signals from the UAV (12), or is not communicating with the UAV (12), the UAV (12) may be out of range, or there may be a problem with the connection, such as WiFi, or Bluetooth connection (Para. 0051; 0068).  
Natarajan can be modified so that the Pickup/Delivery Agent (UAV, 12) attempts to contact with Storage Device (delivery box, 18) again, until the Storage Device (delivery box, 18) connects and responds to the signals from the Pickup/Delivery Agent (12) for a period of time as an obvious matter of design choice to ensure customer satisfaction and eliminate unwanted travel of the Pickup/Device Agent (UAV, 12).  This is especially useful if a connection using WiFi or Bluetooth communication is faulty.  
It is obvious to reattempt to contact or establish a connection between the UAV (12) and the delivery box (18) for a period of time designated by the Pickup/Delivery Agent or server, as an obvious matter of design choice to ensure successful deliveries, and reduce unwanted delays (See MPEP §2144.04 (V)(E: Making Continuous). The method of reattempting to contact the delivery device (18) by a UAV (12) if the delivery device (18) is not responsive due to a failed connection is well-known in the art (MPEP §2144.03)  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Natarajan, so that when the acknowledgement message is not received or an acknowledgement action is not detected by Pickup/Delivery Agent within a time period, the Pickup/Delivery Agent uses a second protocol to contact the Storage Device as a reattempt to operate the Storage Device, as an obvious matter of design choice to ensure successful deliveries, improve customer satisfaction, and reduce delays.  See MPEP §2144.04 (V)(E: Making continuous).  

Relative to claim 28, Natarajan discloses all claim limitations mentioned above, including: the second message (see beacon or other communication of the UAV, 12) from a first Pickup/Delivery Agent (12) further comprising a request to operate the a Storage Device (18)(Para. 0036; 0051, the signal includes request to open the delivery box, 18), 
the a Storage Device (18) recognizes whether the request originates from the correct Pickup/Delivery Agent (12)(Para. 0051), and the Storage Device (12) is configured to be operated when the message originates from the correct or authenticated Pickup/Delivery Agent (12), and the a Storage Device (18) is not configured to be operated (opened or unlocked) when the message originates from an incorrect Pickup/Delivery Agent (12)(Para. 0051, see confirm whether the correct UAV is approaching the delivery box).
Natarajan does not expressly disclose: receiving another second message from a second Pickup/Delivery Agent also comprising a request to operate the a Storage Device, wherein the a Storage Device recognizes whether the request originates from the first or second Pickup/Delivery Agent; and the a Storage Device is not configured to be operated when the message originates from the second Pickup/Delivery Agent.
Natarajan suggests: receiving another second message from a second Pickup/Delivery Agent (12) also comprising a request to operate the a Storage Device (18), and the a Storage Device (18) recognizes whether the request originates from the first (12) or second Pickup/Delivery Agent (another UAV, 12), and the Storage Device (18) is configured to be operated when the message originates from the first Pickup/Delivery Agent (12), and the a Storage Device (18) is not configured to be operated when the message originates from the second Pickup/Delivery Agent (another UAV, 12), as an obvious matter of design choice.
Natarajan discloses the system can include a plurality of drones (12), each configured to communicate with a delivery box (18) to perform delivery tasks (Para. 0031).  Since multiple UAV’s (12) can be used to perform deliveries to a particular delivery box (18), the system is designed to distinguish between different UAV’s (12) by determining the identity of each UAV (12).  Therefore, a delivery box (18) is configured to distinguish between a first or second approaching UAV (12)(Para. 0051).  The system (Fig. 1) also determines whether the approaching UAV (12) is the correct UAV (12) to perform the delivery based on its identity (Para. 0051).  
It is therefore obvious that the delivery box (18) can receive signals from multiple approaching UAV’s, which includes a first and second UAV (12)(Para. 0051).   The system (20) can also establish the identity each of the UAV’s (12)(Para. 0036).  
Based on this, the delivery box (18) is configured to receive a request from a plurality of UAV’s, including a first and second UAV (12) to operate the storage device (18).  The system or delivery box is further capable of recognizing whether the request originates from a correct (i.e., first) UAV (12) or an incorrect (i.e., second) UAV (12).  
If the request to operate or unlock the delivery box (18) is received from an incorrect (i.e., second) UAV (12), then the delivery box (18) is not authenticated and will not open (Para. 0051).  See MPEP §2144.01

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Romanucci (US Patent No. 10,039,401).  Relative to claim 26, Natarajan discloses all claim limitations mentioned above, but does not expressly disclose: the a Storage Device is relocked after a period of time, and, on being relocked, the a Storage Device cannot be opened by any Pickup/Delivery Agent until a second message is received.
Romanucci teaches: the Storage Device (10)(Fig. 1-2) is relocked after a period of time (Col. 6, lines 3-13), and, on being relocked, cannot be opened by any Pickup/Delivery Agent (agent for parcel delivery service, which includes drones, or people) until a second message is received (Col. 6, lines 3-13), for the purpose of providing an improved smart parcel safe, that can sync with a mobile device or a delivery service smart device to remotely control functions, thereby providing efficient, secure deliveries of items (Col. 1, lines 15-45).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Natarajan so that the Storage Device is relocked after a period of time, as taught in Romanucci, for the purpose of providing an improved smart parcel safe, that can sync with a mobile device or a delivery service smart device to remotely control functions, thereby providing efficient, secure deliveries of items.

Claim 23 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Obaidi (US PG. Pub. 2017/0090484).  Relative to claim 23, Natarajan discloses all claim limitations mentioned above, but does not expressly disclose: the choice of the a unmanned vehicle includes at least one of: a specific type of the unmanned vehicle; a specific model of the unmanned vehicle; and a specific vehicle.
Obaidi teaches: the choice of unmanned vehicle includes at least one of: a specific type of the unmanned vehicle (Para. 0051; 0028); a specific model of the unmanned vehicle (Para. 0029; 0025); and a specific vehicle (Para. 0051), for the purpose of providing an improved method for picking and delivering packages from one location to another using a courier service, that is faster, more personal, and requires less human involvement thereby decreasing costs and damage (Para. 0001-0002).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Natarajan so that the choice of unmanned vehicle includes at least one of: a specific type of the unmanned vehicle, specific model, or specific vehicle, as taught in Obaidi, for the purpose of providing an improved method for picking and delivering packages from one location to another using a courier service, that is faster, more personal, and requires less human involvement thereby decreasing costs and damage.

Claims 31, 33, and 35 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view Farris et al (US PG. Pub. 2016/0033966).  Relative to claims 31, 33, and 35, Natarajan discloses all claim limitations mentioned above, but does not expressly disclose: 
(claim 31) when the a phone call is recognized by the receiving a Storage Device as originating from the a Pickup/Delivery Agent, the a Storage Device carries out a default action, where the a default action is an action stored in Storage Device and the Storage Device is configured and capable to perform the a default action; 
(claim 33) the a Pickup/Delivery Agent contacting the identified a Storage Device comprises a phone call by the a Pickup/Delivery Agent to the a Storage Device, and the a Storage Device performs an action only when at least one of: 
a spoken command associated with said action, 
a specific sound associated with said action, or 
a DTMF tone is transmitted by at least one of a Pickup/Delivery Agent, a Storage Device Owner and a Storage Device User;  
(claim 35) a delivery confirmation message is sent by the a Storage Device (202) and the delivery confirmation message includes at least one of: 
a picture, a video, a physical measure, and a temporal measure.
Farris teaches: (claim 31) when the a phone call is recognized by the receiving a Storage Device (202) as originating from the a Pickup/Delivery Agent (see voice recognition), the a Storage Device (202) carries out a default action, where the a default action is an action stored in Storage Device (202) and the Storage Device (202) is configured and capable to perform the a default action (Para. 0061, access is allowed when the pickup agent is authenticated by phone);
(claim 33) the a Pickup/Delivery Agent contacting the identified a Storage Device (202) comprises a phone call by the a Pickup/Delivery Agent (“user”) to the a Storage Device (202), and the a Storage Device (202) performs an action only when at least one of:
a spoken command associated with said action (voice recognition; Para. 0061),  
a specific sound associated with said action (voice recognition; Para. 0061), or 
a DTMF tone is transmitted by at least one of a Pickup/Delivery Agent, a Storage Device Owner and a Storage Device User (see for instance, touchpad, smartphone includes touchscreen for pushing number codes through phone; Para. 0061; 0033-0034); and
(claim 35) a delivery confirmation message is sent by the Storage Device (202) and the delivery confirmation includes at least one of: a picture, a video, a physical measure, or a temporal measure (Para. 0050, imaging device, such as a camera, may record delivery).
Farris teaches: the Storage Device carries out a default action when the contacting comprises a phone call that is recognized as originating from the a Pickup/Delivery Agent; and a delivery confirmation message is sent by the Storage Device as described above, for the purpose of providing a drone delivery system and method for autonomous control of a drone, that securely and accurately facilitates the delivery and/or pickup of parcels at a designated location, and that minimizes risks of collisions (Para. 0002; 0007; 0009-0010).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Natarajan so that the Storage Device carries out a default action when receiving a phone call recognized as originating from the a Pickup/Delivery Agent; and the delivery confirmation message is sent by the Storage Device as taught in Farris, for the purpose of providing a drone delivery system and method for autonomous control of a drone, that securely and accurately facilitates the delivery and/or pickup of parcels at a designated location, and that minimizes risks of collisions.

Allowable Subject Matter
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 38 (as understood by the Examiner) the prior art does not disclose: 
“the at least one mobile device further measures a linear translation distance of the second representation from the first representation to determine a difference; and 
the at least one mobile device further changes its position in such a manner that after a change of position, the at least one mobile device creates another second representation of the first pattern, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655